FINAL REJECTION
(in response to amendment dated 6/3/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following are quotations of 35 U.S.C. 112(a) and 112(b):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following are quotations of pre-AIA  35 U.S.C. 112, first and second paragraphs:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10 and dependent claims thereof: Claim 10 is indefinite for at least two reasons:
Reason 1A: It is unclear to the ordinarily skilled artisan what an “activated probe” precisely is; i.e., the term “activated probe” as recited in claim 10 is indefinite:
Different aspects of the invention (in a horizontal sense) may be activated, but it is unclear from the term “activated probe” itself what aspects of the probe must be activated in order for an arbitrary probe to be considered an “activated probe”. Does being activated refer to the communication aspects of the probe (e.g., being plugged in to the main apparatus or being wireless paired with the main apparatus, etc.)? Does being activated refer to licensing/contractual mechanism (e.g., DRM license such as via an activation key)? Does being activated refer to the imaging aspects (e.g., regarding the probe’s ability to transmit ultrasound and receive echoes thereof)?
Even assuming the term “activated probe” refers to the imaging aspects of the being activated, there may be varying degrees or notions of being activated at different levels of hierarchy (in a vertical sense). For example, does being “activated” mean that the probe is powered on (i.e., a low threshold for what is considered activated)? Does being “activated” mean that the probe on some abstract level (e.g., in software) has been selected for use, but not necessarily currently being in use, but not excluding current use either (e.g., a standby mode, freeze mode, live imaging mode, etc.; i.e., a medium threshold for what is considered activated)? Does being “activated” mean that the probe is currently imaging in that the probe actually transmitting ultrasonic waves and received echoes thereof at this very instance (e.g., a live imaging mode; i.e., a high threshold for what is considered activated)?
The Specification merely discloses how the activated probe is used within the context of the invention but does not define what the activated probe is (i.e., what it means for the probe to be “activated” per se.
In view of the above findings, the ordinarily skilled artisan would not be reasonably apprised of the requirements for a probe to be considered “activated” and therefore would not be reasonably apprised of the metes and bounds of the term “activated probe” as used throughout the Specification of the disclosure including the claims.

Reason 1B: The limitation of “sensing an activated probe among the at least two probes” is indefinite because the term “activated probe” is indefinite as discussed above regarding Reason 1A; i.e., it is unclear what has to be sensed in order to read on this “sensing” step.

Reason 2: Even if Reason 1 is ignored, it is still unclear whether the limitation of “sensing an activated probe among the at least two probes” means:
Interpretation 1: sensing any aspect of an activated probe such as, but not limited to, sensing the presence/existence of an activated probe (e.g., by seeing, touching, hearing, etc., an activated probe), sensing the location/position/orientation of an activated probe (e.g., by some sort of position sensor), sensing the motion of an activated probe (e.g., by some sort of motion sensor), sensing imaging data or other signals produced by an activated probe (i.e., inherently part of the data acquisition), etc.; or
Interpretation 2: a discrimination between activated and not activated probes (e.g., determining the activation status of each of the at least two probes; and if any of them are activated, identifying which probe(s) is/are activated).
The text of the claim seems to suggest Interpretation 1.
On the other hand, the Specification (at first glance) seems to suggest Interpretation 2 because the Specification describes rotating the contents of the first display unit 122 based on whether probe 112 or probe 114 is activated (see Fig. 6 and ¶ [0089]-[0098] of the published application1).
However, a closer look at the Specification reveals that activated probe is sensed by using sensing unit 160. For example, the sensing unit 160 embodied as a gyro sensor, an acceleration sensor, a gravity sensor, etc. may be used to detect a downward facing probe (see ¶ [0073] and [0091] of the published application); otherwise, the sensing unit 160 embodied as a contact sensing means of some sort may be used to detect which probe directly contacts the target object (see ¶ [0073] of the published application). This seems to suggest Interpretation 1 because the sensing unit 160 is disclosed as sensing, for example, the position or motion of the activated probe (e.g., via a gyro/acceleration sensor of some sort), which is consistent with Interpretation 1; and because it is not quite clear how the sensing unit 160 (e.g., gyro/acceleration sensor, etc.) can be used in accordance with Interpretation 2 (i.e., it is not quite clear how the sensing unit 160 can actually discriminate between the active and inactive probes). Of course, it is clear to the ordinarily skilled artisan how an acceleration sensor or a gyro sensor can be used to discriminately identify a downward facing probe, but the direction a probe happens to be arbitrarily facing (e.g., downward, upward, sideward, etc.) and its activation status (i.e., whether it is activated) are seemingly distinct (i.e., one cannot necessarily be inferred from the other); further, contact between a probe and the patient and its activation status are also seemingly distinct (i.e., one cannot necessarily be inferred from the other). Otherwise, the Applicant does not disclose how an active probe can actually be discriminately identified with such information in a meaningfully accurate manner.
In view of the conflicting evidence, the ordinarily skilled artisan would not have been reasonably apprised of the metes and bounds of the limitation in question because of Reason 2 in addition to and/or irrespective of Reasons 1A/1B.

Regarding claim 21: The claim has been amended to recite in part that “the first display unit and the second display unit are disposed to face each other on both surfaces of the portable ultrasound displaying apparatus […]”.
First, there is insufficient antecedent basis for the term “both surfaces of the portable ultrasound displaying apparatus” it is unclear what two surfaces of portable ultrasound displaying apparatus the recitation of “both surfaces” refers to. Does this refer to respective surfaces of the first and second display units? Otherwise, does this refer to some other surfaces of the portable ultrasound displaying apparatus?
Assuming “both surfaces” refers to the surfaces of the first and second display units, it is unclear what it means for them to “face each other”. In the ordinary sense of the words, the skilled artisan would understand that the direction a surface faces is generally in the direction of the normal vector pointing away from the surface; therefore, “face each other” would be understood to mean the directions the displays are facing are toward each other. However, the only embodiment of the invention ever disclosed has a display on the front (which faces forward) and a display on the back (which faces backward); in other words, the displays in the disclosed embodiment face away from each other, not toward each other (see figures).
However, even though the display units in the figures clearly face away from each other, the Specification still says the following in ¶ [0113] of the published application: “as illustrated in FIG. 8, the first display unit 122 and the second display unit 124 may be disposed to face each other”. It seems as if the applicant is using term/phrase “face each other” to mean the exact opposite (i.e., face away from each other), contrary to its ordinary meaning.
MPEP 2173.05(a) recites in part:
III.    TERMS USED CONTRARY TO THEIR ORDINARY MEANING MUST BE CLEARLY REDEFINED IN THE WRITTEN DESCRIPTION

Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). See also MPEP § 2111.01.

In this case, applicant is using term/phrase “face each other” to mean face away from each other (the exact opposite of face each other as discussed above), but the Specification does not clearly redefine the term/phrase to mean the exact opposite of its ordinary meaning. This causes confusion as to what the claim actually requires; therefore the ordinarily skilled artisan would not be reasonably apprised of the metes and bounds of the claimed invention.

Regarding claim 22: The claim recites in part: “wherein the sensing the activated probe comprises recognizing a probe that faces in a downward direction as the activated probe.” It is unclear what this means because “recognizing a probe that faces in a downward direction as the activated probe” doesn’t necessarily read on/result in, or isn’t necessarily part of “sensing the activated probe”.
Otherwise, what if the downward facing probe isn’t actually the activated probe? Consider the embodiment of Applicant’s Fig. 6 where probe 112 it activated and happens to be facing upward (i.e., probe 112 is the activated probe) and probe 114 is deactivated and happens to be facing downward. Does recognizing probe 114 (which is a probe that faces in a downward direction) as the activated probe read on “sensing the activated probe” as recited in claim 22 when the activated probe (in this case probe 112) wasn’t actually sensed? This leads to confusion since the text of the claim seemingly encompasses situations where sensing the activated probe is not necessarily required in order to read on sensing the activated probe because it is not necessarily true that a probe that faces in a downward direction is necessarily the activated probe.

Regarding claim 23: The direction above regarding claim 22 similarly applies here but for the contact measuring.
The claim recites in part: “wherein the sensing the activated probe comprises recognizing a probe that directly contacts the object as the activated probe.” It is unclear what this means because “recognizing a probe that directly contacts the object as the activated probe” doesn’t necessarily read on/result in, or isn’t necessarily part of “sensing the activated probe”.
Otherwise, what if the probe that is directly contacting the object isn’t actually the activated probe? Consider the embodiment of Applicant’s Fig. 6 where probe 112 is activated and happens to not be directly contacting the object (i.e., probe 112 is the activated probe) and probe 114 is deactivated and happens to be directly contacting the object. Does recognizing probe 114 (which is a probe that is directly contacting the object) as the activated probe read on “sensing the activated probe” as recited in claim 23 when the activated probe (in this case probe 112) wasn’t actually sensed? This leads to confusion since the text of the claim seemingly encompasses situations where sensing the activated probe is not necessarily required in order to read on sensing the activated probe because it is not necessarily true that a probe that directly contacts the object is necessarily the activated probe.

Claims 10-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 10 and dependent claims thereof:
It is initially noted that the claims are rejected under 112(b) for indefiniteness of the limitation of “sensing an activated probe among the at least two probes”. In accordance with compact prosecution practice (see MPEP 2173.06) this limitation is being interpreted as a discrimination feature (i.e., identifying which, if any, of the at least two probes is/are activated), wherein “activated” refers to the ultrasonic imaging functionalities of the probe (e.g., transmitting ultrasonic waves and receiving echoes thereof).
Under this interpretation of the claim, the Specification does not reasonably and fully disclose structures, materials, and/or acts (e.g., an algorithm) for how to discriminate between an activated probe and an inactivated probe. The Specification discloses sensing unit 160 for allegedly performing this feature, but it is not clear how the disclosed examples of the sensing unit 160 (e.g., acceleration sensor, gyro sensor, etc.; or some sort of contact sensing means) could be used to discriminately identify an active probe in a meaningfully accurate manner. The Specification discloses that acceleration sensor or gyro sensor could be used to identify which probe is facing downward, or some sort of contact sensing means can be used to measure contact between the activated probe and the patient (see ¶ [0073] and [0091] of the published application), but the direction a probe happens to be arbitrarily facing (e.g., downward, upward, sideward, etc.) and its activation status (i.e., whether it is activated) are seemingly distinct (i.e., one cannot necessarily be inferred from the other); further, contact between a probe and the patient and its activation status are also seemingly distinct (i.e., one cannot necessarily be inferred from the other). Otherwise, the Applicant does not disclose how an active probe can actually be discriminately identified with such information in a meaningfully accurate manner.

Regarding claim 22: As discussed above, the Specification does not reasonably and fully disclose structures, materials, and/or acts (e.g., an algorithm) for how to discriminate between an activated probe and an inactivated probe by recognizing a probe that faces in a downward direction (or any other direction for that matter) as the activated probe. There does not appear to be any logical reason (either disclosed in the application or otherwise known to the ordinarily skilled artisan) why the downward facing probe would necessarily be activated. Otherwise recognizing that a probe that faces in a downward direction as the activated probe would only be meaningful if the activated probe coincidentally just so happens to be facing downward. This would analogous to a broken clock which is only correct when the actual time just so happens to be the time shown on the broken clock. A broken clock doesn’t tell time and a downward facing probe isn’t necessarily activated.

Regarding claim 23: As discussed above, the Specification does not reasonably and fully disclose structures, materials, and/or acts (e.g., an algorithm) for how to discriminate between an activated probe and an inactivated probe by recognizing a probe that directly contacts the object as the activated probe. There does not appear to be any logical reason (either disclosed in the application or otherwise known to the ordinarily skilled artisan) why a probe that directly contacts the object would necessarily be activated. Otherwise recognizing that a probe that directly contacts the object as the activated probe would only be meaningful if the activated probe coincidentally just so happens to be directly contacting the object. This would analogous to a broken clock which is only correct when the actual time just so happens to be the time shown on the broken clock. A broken clock doesn’t tell time and a probe that directly contacts the object isn’t necessarily activated.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marteau et al., US 8,043,221 B2 (hereinafter “Marteau”).
Regarding claim 10, Marteau teaches a method for displaying an ultrasound image using a portable ultrasound displaying apparatus (multi-headed probe 52, Figs. 1, 2, and 4) comprising at least two probes (transducers 106 and 107, Figs. 2 and 4) having respective specifications different from each other (implied from col. 1, lines 10-46), the method comprising: 
transmitting ultrasound signals to an object and receiving echo signals corresponding to the ultrasound signals using an activated probe among the at least two probes (“The ultrasound system 100 includes one or more transmitters 102 that drive arrays of elements 104 (e.g., piezoelectric elements) within a selected transducer 106, 107 of multi-headed probe 52 to emit pulsed ultrasonic signals into a body. A variety of geometries may be used. The ultrasonic signals are back-scattered from structures in the body, like blood cells or muscular tissue, to produce echoes that return to the elements 104 of the selected transducer 106, 107. The echoes are received by a receiver 108.” col. 3, lines 56-64); 
generating the ultrasound image based on the echo signals (“The received echoes are passed through a beamformer 110, which performs beamforming and outputs an RF signal. The RF signal then passes through an RF processor 112. Alternatively, the RF processor 112 may include a complex demodulator (not shown) that demodulates the RF signal to form IQ data pairs representative of the echo signals. The RF or IQ signal data may then be routed directly to a memory 114 for storage. The ultrasound system 100 also includes a processor module 116 to process the acquired ultrasound information (e.g., RF signal data or IQ data pairs) and prepare frames of ultrasound information for display on display 118. The processor module 116 is adapted to perform one or more processing operations according to a plurality of selectable ultrasound modalities on the acquired ultrasound information. Acquired ultrasound information may be processed and displayed in real-time during a scanning session as the echo signals are received. Additionally or alternatively, the ultrasound information may be stored temporarily in memory 114 during a scanning session and the processed and displayed in off-line operation.” col. 3, line 64 – col. 4, line 17); and
displaying the ultrasound image on at least one display unit (“The ultrasound system 100 also includes a processor module 116 to process the acquired ultrasound information (e.g., RF signal data or IQ data pairs) and prepare frames of ultrasound information for display on display 118. The processor module 116 is adapted to perform one or more processing operations according to a plurality of selectable ultrasound modalities on the acquired ultrasound information. Acquired ultrasound information may be processed and displayed in real-time during a scanning session as the echo signals are received.” col.4, lines 5-14).
Regarding the limitation of “sensing an activated probe among the at least two probes”, this limitation is indefinite (see §112(b) rejection above) and is being construed in accordance with compact prosecution practice (see MPEP 2173.06) for the purposes of applying prior art in this rejection as meaning discriminating between activated and deactivated probes. Marteau implicitly teaches this by virtue of indicating which probe is activated (“LEDs 208 and 210 (or another suitable type of visible or audible signaling device or devices) are provided in some embodiments to provide a visual indication of whether transducer 106 or 107, respectively, is activated” col. 5, lines 59-63). Whatever is controlling the LEDs needs to know which probe is activated so it knows which LED to turn on to indicate to the user which probe is activated. Therefore, something must have sensed which probe among the at least two probes is the activated probe.

Regarding claim 11, Marteau further teaches that the transmitting and receiving comprises transmitting the ultrasound signals to the object and receiving the echo signals using a first probe which is activated (“selected transducer”) among the at least two probes (“The ultrasound system 100 includes one or more transmitters 102 that drive arrays of elements 104 (e.g., piezoelectric elements) within a selected transducer 106, 107 of multi-headed probe 52 to emit pulsed ultrasonic signals into a body. A variety of geometries may be used. The ultrasonic signals are back-scattered from structures in the body, like blood cells or muscular tissue, to produce echoes that return to the elements 104 of the selected transducer 106, 107. The echoes are received by a receiver 108.” col. 3, lines 56-64).

Regarding claim 12, Marteau further teaches displaying the activated probe among the at least two probes using activation display unit (“LEDs 208 and 210 (or another suitable type of visible or audible signaling device or devices) are provided in some embodiments to provide a visual indication of whether transducer 106 or 107, respectively, is activated” col. 5, lines 59-63).

Regarding claim 13, Marteau further teaches changing activation from the first probe to a second probe among the at least two probes (“One or more secondary heads (e.g., transducer 107) are added to a probe body (as discussed herein), forming a multi-headed probe 52 that provides a user with the ability to switch between a plurality of heads 106, 107 having distinct functions (e.g., heads having curved of linear arrays, 2D functions, and/or 3D functions). Multi-headed probe 52 facilitates rapid switching between transducers 106 and 107 by allowing a switch to be made with a simple rotation within a user's hand.” col. 5, lines 16-24; “In some embodiments of the present invention, to control whether transducer 106 or 107 is electrically activated, buttons 204 and 206, respectively, are provided on multi-headed probe 52. Buttons 204 and 206 can be located in a position that is easily reached by a user's hand while holding probe body 201.” col. 5, lines 54-59); and displaying the ultrasound image based on echo signals received by the second probe (implied from switching the active/selected probe from the first probe to the second probe).

Regarding claim 14, Marteau further teaches the changing activation comprises changing activation based on a user input for switching activation (“One or more secondary heads (e.g., transducer 107) are added to a probe body (as discussed herein), forming a multi-headed probe 52 that provides a user with the ability to switch between a plurality of heads 106, 107 having distinct functions (e.g., heads having curved of linear arrays, 2D functions, and/or 3D functions). Multi-headed probe 52 facilitates rapid switching between transducers 106 and 107 by allowing a switch to be made with a simple rotation within a user's hand.” col. 5, lines 16-24; “In some embodiments of the present invention, to control whether transducer 106 or 107 is electrically activated, buttons 204 and 206, respectively, are provided on multi-headed probe 52. Buttons 204 and 206 can be located in a position that is easily reached by a user's hand while holding probe body 201.” col. 5, lines 54-59).

Regarding claim 15, Marteau further teaches the at least one display unit comprises a first display unit and second display unit; and wherein the displaying the ultrasound image comprises displaying the ultrasound image on at least one among the first display unit and the second display unit (“The processor module 116 is connected to a user interface 124 that may control operation of the processor module 116 as explained below in more detail. The display 118 includes one or more monitors that present patient information, including diagnostic ultrasound images to the user for diagnosis and analysis.” col. 4, lines 18-23).

Regarding claim 16, Marteau further teaches that the displaying the ultrasound image comprises displaying the ultrasound image based on a user input for adjusting at least one among a position of the ultrasound image and a size of the ultrasound image (“The trackball 132 and keys 138 are used to control the display of images on the display 124 and control various options, for example, zoom, rotate, viewing mode, examination mode, etc. For example, the view position buttons 134 may change different views of the displayed image. Optionally, the view position buttons 134 may be implemented as touch areas 129 on the touch screen 128. As a further option, the size, position and orientation of the displayed image may be controlled partially or entirely by touch areas provided on the touch screen 128 and/or by the soft keys 130.” col. 4, lines 46-56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Marteau in view of Song et al., US 2008/0125655 A1 (hereinafter “Song”).
Regarding claims 17, 18, and 21, Marteau teaches the invention of 10 but does not teach the ultrasound image displayed on a first display unit and a control screen displayed on a second display unit, wherein the first and second display units are configured to face each other2.
Song teaches an ultrasound image display on a first display unit (130, Fig. 2) and a control screen displayed on a second display unit (110, Fig. 2). The first and second display units appear to be hinged in a manner similar to a laptop (see Fig. 2); therefore, the ordinarily skilled artisan would have reasonably understood that the first display unit may be angled down relative to the second display unit until they are facing each other in a manner similar to closing a laptop such that the laptop’s display and the keyboard face each other.
It would have been obvious to one having ordinary skill in the art to display the control screen and the ultrasound image on separate display units (i.e., first/second display unit that are configured to face each other), as taught by Song; and the ordinarily skilled artisan would have been motivated to make this modification in order to use the entirety of the respective display units to display the ultrasound image and control screen respectively in the manner of a “full screen” mode, while still maintaining portability by folding the displays such that face each other when the not in use in a manner similar to closing a laptop.
Still, the combination of Marteau and Song does not teach swapping the display of the ultrasound image and control screen; i.e., displaying the ultrasound image on the second display unit and displaying the control screen on the first display unit.
However, the examiner takes OFFICIAL NOTICE that the swapping of contents of different displays (i.e., displaying the contents of a first display on a second display and vice versa) is conventional and well-known in the GUI/display art and therefore would have been obvious to implement with the first and second display unit (i.e., displaying the ultrasound image on the second display unit and displaying the control screen on the first display unit) in order to allow the user to choose which display unit to display the ultrasound image on and which display unit to display the control screen on as to his or her preference.
It is noted that by swapping the image and control screen as discussed in the above modification, the image would be displayed on the first and second display units (albeit not necessarily simultaneously). It is noted that claim 21 as currently presented does not require simultaneous displaying of the ultrasound image.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Marteau in view of Lee et al., US 2011/0163986 A1 (hereinafter “Lee”).
Regarding claim 19, Marteau teaches the invention of claim 15 but does not teach receiving a user input related to a first location on a first display unit; and detecting a second location on a second display unit corresponding to the first location.
Lee teaches receiving a user input related to a first location on a first display unit; and detecting a second location on a second display unit corresponding to the first location (e.g., Fig. 5, ¶ [0057]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marteau such that the method further comprises receiving a user input related to a first location on a first display unit; and detecting a second location on a second display unit corresponding to the first location, as taught by Lee; and ordinarily skilled artisan would have been motivated to make this modification in order to provide for an alternative touch input means in which your finger does not obstruct the view of the display (e.g., inputting touch input to a front display without touching the front display but instead actually touching the back display).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Marteau in view of Roncalez et al., US 2011/0043434 A1 (hereinafter “Roncalez”).
Regarding claim 20, Marteau teaches the invention of claim 15 as discussed above but does not that the ultrasound image comprises displaying the ultrasound image in the same size on the first display unit and the second display unit.
Roncalez teaches displaying an ultrasound image on a first display unit (11, Fig. 1) and a second display unit (12, Fig. 2). Ronalez further teaches that the ultrasound image can be displayed at the same size (“This further makes it possible to avoid having to make any penalizing reduction in the size of the duplicate ultrasound image” ¶ [0020]). Otherwise, even if the image on the second display unit is smaller than on the first display unit, Roncalez further teaches a zoom function (¶ [0032]) which would allow the user to resize the image to be the same size (or any other size for that matter) as desired.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marteau such that the ultrasound image comprises displaying the ultrasound image in the same size on the first display unit and the second display unit, as taught by Roncalez; and ordinarily skilled artisan would have been motivated to make this modification in order to view the ultrasound image on either the first or second display unit as desired, without any penalization that would necessarily come with a reduction in size of the ultrasound image.

Examiner Comment Regarding Prior Art
It is noted that claims 22 and 23 are rejected under §112(b) for indefiniteness because the claim as currently presented appears to limit the step of “sensing the activated probe” in a manner that seems to include not actually sensing the activated probe such as in cases where the activated probe happens to be facing upward while the inactivated probe happens to be facing downward (in the case of claim 22) or where the activated probe happens to be not directly contacting the object while the inactivated probe happens to be directly contacting the object (in the case of claim 23).
Assuming the text of the claims are taken at face value (even though they may lead to nonsensical results), the prior art of record within the context of claim 10 does not teach of suggest that the sensing the activated probe comprises recognizing a probe that faces in a downward direction as the activated probe as recited in claim 22; of that the sensing the activated probe comprises recognizing a probe that directly contacts the object as the activated probe as recited in claim 23.
These feature would not have been obvious because the ordinarily skilled artisan would have recognized that activated probe may not necessarily be downward facing or directly contacting the object. In other words, the ordinarily skilled artisan would have recognized that applicant’s technique for sensing the activated probe is just simply inaccurate which is why it cannot be found in the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2020/0405262 A1
        2 Claim 21 was rejected under §112(b) for the term “face each other”. In accordance with compact prosecution practice (see MPEP 2173.06), this term is being interpreted at face value under its plain ordinary meaning.